Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires a pressing property of the copper alloy strip according to claim 1 of L/L0 being from 1-1.3, however the instant claims do not establish what L and L0 are in claims 1 or 5 and a person having ordinary skill in the art would not be apprised of the scope of the invention. Claim 5 shall be interpreted as including the language of instant claim 7 explaining what L and L0 are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (JP-20150864-A), hereinafter Hatano, in view of Kaneko et al. (WO-2012029717-A1), hereinafter Kaneko, and in view of Yu et al. (CN-104805484-A), hereinafter Yu.
Regarding Claim 1, Hatano teaches a copper alloy comprising the composition shown in table 1.
Element
Claim
Hatano
Citation
Relationship
Ni
0-5
0.8-5
[0013]
Within
Co
0-2.5
0.8-5
[0013]
Within
Ni + Co
0.2-5
0.8-5
[0016]
Within
Si
0.2-1.5
0.2-1.5
[0013]
The same


Hatano further teaches the copper alloy having I(200)/I0(200) of 1-10.2 ([0021]) which overlaps the claimed I(200)/I0(200) of 1-5. 
	Hatano does not explicitly disclose the claimed area ratio of Cube orientation {100} <001> of 2-10% in EBSD measurement of a rolling parallel cross section or the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5.
	Examiner notes that according to [0041] of the instant specification, the area ratio of Cube orientation grains may be restricted to less than 10% by ensuring the rate of temperature increase during solutionizing is at least 10˚C/s and the ratio of the average crystal grain size of Cube orientation / average crystal grain size may be made greater than 0.75 by ensuring the rate of temperature increase during solutionizing is less than 30˚C/s.
	Hatano further teaches processing steps of casting a 200 mm thick ingot ([0041]) which is within the instant specification’s casting of an ingot (having a thickness of from 20 to 300 mm) 
Hatano does not explicitly teach the specification’s solutionizing treatment at a temperature rising rate of from 10 to 30 ˚C/sec.
Kaneko teaches processing of a copper alloy involving a heating rate during annealing at 600-800˚C of 10-30˚C/s in order to provide a beneficial balance between grain coarsening and bending workability (P. 6 Par. 4) which is the same as the specification’s temperature increase during solutionizing of 10-30˚C/s.
It would have been obvious to a person having ordinary skill in the art to have provided the solutionizing heating rate of Kaneko to the copper alloy of Hatano in order to provide a beneficial balance between grain coarsening and bending workability as discussed above as taught by Kaneko.

Yu teaches a Cu-Ni surface having a roughness of 0.15-0.30 µm in order to beneficially meet the requirements of the optoelectronics industry (P. 11 Par. 2) which is within the specification’s light rolling to an arithmetic average roughness Ra ≥ 0.15 µm.
It would be obvious to a person having ordinary skill in the art to apply the surface roughness according to Yu to the copper alloy of Hatano as modified by Kaneko in order to provide a surface quality which meets the requirements of the optoelectronics industry, which is within the purpose of Hatano of a Corson alloy strip for semiconductor devices.
	Since Hatano as modified by Kaneko and Yu teaches a composition and processing which overlap with that of the specification, a person having ordinary skill in the art would expect the claimed area ratio of Cube orientation {100} <001> of 2-10% in EBSD measurement of a rolling parallel cross section or the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5 to flow naturally from the copper alloy according to Hatano as modified by Kaneko and Yu.

Regarding Claim 2, Hatano as modified by Kaneko and Yu teaches the claim elements as discussed above. Hatano further teaches the copper alloy having crystal grain size of 5-20 µm which is within the claimed average crystal grain size of {100} <001> of the rolling parallel cross section is from 2-20 µm because the average crystal grain size and the Cube orientation grain size are similar since Hatano as modified by Kaneko discloses the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5.



	Regarding Claim 5, Hatano as modified by Kaneko and Yu teaches the claim elements as discussed above. As discussed above, Hatano as modified by Kaneko and Yu teaches a composition and processing which overlap with that of the specification, and a person having ordinary skill in the art would therefore expect the claimed copper alloy has a pressing property of 1 < L/L0 ≤ 1.3 to flow naturally from the copper alloy according to Hatano as modified by Kaneko and Yu.

	Regarding Claim 6, Hatano as modified by Kaneko and Yu teaches the claim elements as discussed above. As discussed above, Hatano as modified by Kaneko and Yu teaches the claimed copper alloy strip which is a rolling material, the rolling material containing from 0 to 5.0% by mass of Ni or from 0 to 2.5% by mass of Co, the total amount of Ni + Co being from 0.2 to 5% by mass; from 0.2 to 1.5% by mass of Si, the balance being copper and unavoidable impurities, wherein the rolling material has a surface satisfying the relationship: 1.0 ≤ I(200)/I0(200) ≤ 5, wherein an area ratio of Cube orientation {100} <001> is from 2 to 10% in EBSD measurement of a rolling parallel cross section; and wherein a ratio: (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is from 0.75 to 1.5, and wherein the copper alloy strip has an observed surface, a sheared surface and a fractured surface, and has a pressing property of 1 < L/Lo < 1.1, in which Lo is a width of the observed surface and L is the total length of a boundary between the sheared surface and the fractured surface.

0 ≤ 1.3, in which L0 is a width of the observed surface and L is the total length of a boundary between the sheared surface and the fractured surface.
	Since Hatano as modified by Kaneko and Yu teaches a composition and processing which overlap with that of the specification as discussed above, a person having ordinary skill in the art would expect the claimed copper alloy has an observed surface, a sheared surface and a fractured surface, the copper alloy having a pressing property of 1 < L/L0 ≤ 1.3, in which L0 is a width of the observed surface and L is the total length of a boundary between the sheared surface and the fractured surface to flow naturally from the copper alloy according to Hatano as modified by Kaneko and Yu.


Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
The argument that the heating rate according to Kaneko is not applicable to the solutionizing of Hatano is not convincing. Kaneko (P. 1 Par. 1) and Hatano (P. 1 Par. 1) are both directed to copper alloys for electronic components. The title and purpose of the heating process applied being different does not amount to motivation against combination because the heating processes overlap (Kaneko 600-800˚C, Hatano 700-950˚C as discussed above) and therefore would have similar, if not equivalent effects. The heating processes overlap and Kaneko further teaches beneficial effects from a specific heating rate while Hatano does not require a specific heating rate, therefore a person having ordinary skill in the art would be motivated to use the specific heating rate of Kaneko in the process of Hatano as discussed above.  

	The argument that Yu does not teach light rolling or disclose improved bending workability or high dimensional accuracy is not convincing. The instant specification [0038] states that light rolling is cold rolling at a working ratio of 3 to 50% which the cold rolling of Yu either overlaps or is within depending on whether the working ratio of the instant specification is considered per pass or overall (Yu P. 2 Par. 8). This cold rolling of Yu results in Yu’s desired surface roughness which is within the specification’s surface roughness as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736